Citation Nr: 0319223	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  98-08 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
claims for service connection for skin rash and skin cancer, 
claimed as secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1942 to January 
1946, January 1948 to February 1950, and from September 1950 
to December 1951.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's claim was previously denied by a Board decision 
in September 2001.  Thereafter, the veteran submitted a 
timely appeal of this decision with the United States Court 
of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court"), and in an Order dated in 
April 2003, the Court vacated the September 2001 Board 
decision for additional adjudication pursuant to the 
guidelines established by the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002) (VCAA).

Moreover, as will be shown more fully below, as a result of 
the submission of a recent statement by the veteran (the 
statement also refers to enclosed documentation that is not 
currently contained within the claims folder), recent case 
precedent further requires that this matter be remanded to 
the regional office (RO) for its initial consideration of 
additional evidence that has been submitted by the veteran, 
and any additional evidence that may later be developed by 
the RO.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which Department of Veterans Affairs (VA)'s duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute also revised the former section 5107(a) of title 38, 
United States Code, eliminating the requirement that a 
claimant must come forward first with evidence to well-ground 
a claim before the Secretary of VA is obligated to assist the 
claimant in developing the facts pertinent to a claim.

Under regulations issued after enactment of the VCAA and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after once again 
reviewing the veteran's claim on appeal, the Board has noted 
the veteran's submission of a written statement that 
references enclosed documentation that is not currently 
contained within the veteran's claims folder.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304 
(2002), it allowed the Board to consider additional evidence 
without having to remand the case to the Agency of Original 
Jurisdiction (RO) for initial consideration and without 
having to obtain the appellant's waiver.  The July 2003 brief 
from the veteran's representative that forwarded the 
veteran's statement and purportedly the accompanying 
documentation did not waive RO review.  Therefore, consistent 
with applicable case law, the Board must remand the veteran's 
claim to the RO for a review as to whether all evidence 
needed to consider his claim has been obtained (and to 
conduct any additional VCAA notice and development as 
required), and for the issuance of a supplemental statement 
of the case (SSOC) regarding all evidence received since the 
last supplemental statement of the case concerning this 
claim.  

Finally, the Joint Motion that was the basis for the Order 
that vacated the Board's previous decision maintained that 
the VA did not properly satisfy the duty to notify because it 
did not specifically notify the claimant of the information 
or evidence necessary to substantiate the claim and inform 
the claimant of which evidence the VA would seek to provide 
and what evidence the claimant was to provide.  Therefore, 
following the Order of the Court, accepting the motion, the 
RO must undertake additional action pursuant to the VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In light of the above, this matter is REMANDED for the 
following:

1.  The RO must review the claims folder 
and ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for the claims.  
Specifically, this action should include 
written notice to the veteran and his 
representative of the information or 
evidence needed to substantiate the claims 
for service connection for skin rash and 
skin cancer, claimed as secondary to 
radiation exposure and to inform him of 
which evidence the VA will seek to provide 
and which evidence the veteran is to 
provide.  Any further development 
considered necessary to comply with the 
provisions of the VCAA should also be 
accomplished.  The veteran and his 
representative should be afforded an 
appropriate period of time for response.

2.  Thereafter, the RO should readjudicate 
the issue of whether new and material 
evidence has been received to reopen 
claims for service connection for skin 
rash and skin cancer, claimed as secondary 
to radiation exposure.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken, and 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




